EXHIBIT 10.2
 
EXECUTION COPY

 
SEQUOIA MORTGAGE TRUST 2011-1
Mortgage Pass-Through Certificates, Series 2011-1

 
UNDERWRITING AGREEMENT
 
 
February 18, 2011
 
The Firm or Firms
of Underwriters named
on the signature page hereof
 
Ladies and Gentlemen:
 
Sequoia Residential Funding, Inc., a Delaware corporation (the “Depositor”) and
an indirect wholly-owned limited purpose subsidiary of Redwood Trust, Inc., a
Maryland corporation (“Redwood Trust”), proposes to sell to you (each, an
“Underwriter”) the Underwritten Certificates (as defined below), and to cause
Sequoia Mortgage Trust 2011-1 (the “Issuing Entity”), a common law trust
governed by New York law, to issue its Mortgage Pass-Through Certificates, Class
A-1 and Class B-1 Certificates (the “Underwritten Certificates”) having the
characteristics set forth in the Final Prospectus, evidencing beneficial
ownership interests in the Issuing Entity, the assets of which will consist
primarily of a pool of mortgage loans secured by first liens on one- to
four-family residential properties, including condominiums, townhomes, planned
unit developments and cooperatives (collectively, the “Mortgage
Loans”).  Simultaneously with the issuance and sale of the Underwritten
Certificates, the Class A-IO, Class R, Class LT-R, Class B-2, Class B-3, Class
B-4 and Class B-5 Certificates (together with the Underwritten Certificates, the
“Certificates”) are being issued.  The Mortgage Loans will have the
characteristics described in the Final Prospectus, subject to the variances,
ranges, minimums and maximums set forth in the Final Prospectus.
 


 
 

--------------------------------------------------------------------------------

 

The Issuing Entity will be formed, and the Certificates will be issued, pursuant
to a pooling and servicing agreement (the “Pooling and Servicing Agreement”)
dated as of February 1, 2011, between the Depositor, Wells Fargo Bank, N.A., in
the capacities of master servicer (in such capacity, the “Master Servicer”) and
securities administrator (in such capacity, the “Securities Administrator”),
Citibank, N.A., as trustee (in such capacity, the “Trustee”), and acknowledged
as to specified sections by Redwood Residential Acquisition Corporation, a
Delaware corporation and wholly-owned subsidiary of Redwood Trust, as seller
(the “Seller”).  On or about March 1, 2011 (the “Closing Date”), the Seller will
assign all of its right, title and interest in the Mortgage Loans to the
Depositor pursuant to a mortgage loan purchase and sale agreement, dated as of
February 1, 2011 (the “Mortgage Loan Purchase Agreement”), between the Seller,
as seller, and the Depositor, as purchaser.  Pursuant to the Pooling and
Servicing Agreement, the Mortgage Loans will, in turn, be assigned by the
Depositor to the Trustee for the benefit of the Certificateholders, together
with all principal and interest collections received with respect to the
Mortgage Loans after February 1, 2011 (the “Cut-off Date”).  The Trustee will
concurrently with such assignment, authenticate and deliver the Certificates to
the Depositor, and the Depositor will sell the Underwritten Certificates, in the
respective initial Class Principal Amounts as set forth on Schedule 1 annexed
hereto, to the Underwriters.  In addition, pursuant to various assignment,
assumption and recognition agreements (the “Assignment Agreements”), (i) the
Seller will assign its rights under various underlying mortgage loan purchase
and servicing agreements relating to the Mortgage Loans, entered into by the
Seller (collectively, the “Underlying Purchase and Servicing Agreements”), to
the Depositor and (ii) the Depositor will, in turn, assign its rights under the
Underlying Purchase and Servicing Agreements to the Trustee for the benefit of
the Certificateholders.  The Master Servicer will monitor the servicing of the
Mortgage Loans by the servicers pursuant to the provisions of the Pooling and
Servicing Agreement.



 
2

--------------------------------------------------------------------------------

 

The Pooling and Servicing Agreement, the Mortgage Loan Purchase Agreement, the
Assignment Agreements, the Underlying Purchase and Servicing Agreements and this
Agreement are sometimes referred to herein collectively as the “Transaction
Documents.”  Capitalized terms shall have the respective meanings set forth in
this Agreement (or by reference to Section 10 hereof) or, if not defined
therein, as set forth in the Pooling and Servicing Agreement.


1.           Representations and Warranties.  The Seller, the Depositor and
Redwood Trust jointly and severally represent and warrant to, and agree with,
each Underwriter that:


(i)           A registration statement on Form S-3 (File Nos. 333-159791 and
333-159791-01) relating to mortgage pass-through certificates has been filed
with the Securities and Exchange Commission (the “Commission”) and has become
effective under the Securities Act of 1933, as amended (the “Securities
Act”).  Such registration statement as of its effective date, and each amendment
thereto and any document incorporated by reference therein and any prospectus
included or deemed or retroactively deemed to be a part thereof pursuant to Rule
430A or Rule 430B, as of the date of this Agreement, is hereinafter referred to
as the “Registration Statement.”  The Registration Statement meets the
requirements set forth in Rule 415(a)(1)(x) under the Securities Act.  As of the
Closing Date, no stop order suspending the effectiveness of such Registration
Statement has been issued and no proceedings for that purpose have been
initiated or, to the knowledge of the Seller, the Depositor or Redwood Trust,
threatened by the Commission.  The Depositor proposes to prepare and file with
the Commission pursuant



 
3

--------------------------------------------------------------------------------

 





to Rule 424 under the Securities Act a final prospectus dated February 16, 2011
(the “Base Prospectus”) to be supplemented by a prospectus supplement dated the
date hereof relating to the Underwritten Certificates in the form filed after
the date of this Agreement pursuant to Section 424(b) that discloses the public
offering price and other final terms of the Underwritten Certificates (together
with any revision, amendment or supplement, the “Prospectus Supplement”).  The
Prospectus Supplement, together with the Base Prospectus, including the
documents incorporated therein as of the time of such filing is hereinafter
referred to as the “Final Prospectus.”  In connection with the offering of the
Underwritten Certificates, the Depositor has also prepared a preliminary
prospectus supplement dated February 16, 2011 and a preliminary prospectus
supplement dated February 17, 2011, each of which constitutes a statutory
prospectus to be retroactively included in the Registration Statement and has
been or will be filed with the Commission pursuant to Rule 424(b) under the
Securities Act (the preliminary prospectus supplement dated February 17, 2011,
the “Preliminary Prospectus Supplement” and together with the Base Prospectus,
the “Preliminary Prospectus”).  The Preliminary Prospectus and the Final
Prospectus separately, are referred to herein as a “Prospectus.”  Any reference
herein to the Registration Statement or a Prospectus shall be deemed to refer to
and include the documents incorporated by reference therein pursuant to Item 12
of Form S-3 which were filed under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), on or before the date on which the Registration
Statement, as amended, became effective, or the issue date of the Preliminary
Prospectus, or the date on which the Final Prospectus is filed pursuant to Rule
424(b) under the Securities Act, as the case may be; and any reference herein to
the terms “amend,” “amendment” or “supplement” with respect to the Registration
Statement and each Prospectus shall be deemed to refer to and include any
document incorporated by reference therein which is filed under the Exchange Act
after the date on which the Registration Statement became effective, the issue
date of the Preliminary Prospectus or the date on which a Final Prospectus is
filed pursuant to Rule 424(b) under the Securities Act, as the case may be.



 
4

--------------------------------------------------------------------------------

 

(ii)           Each of (A) the Registration Statement, as of its effective date,
(B) the Preliminary Prospectus, taken together with the static pool information
set forth in or referred to under the caption “Static Pool Information” in the
Preliminary Prospectus but deemed to be excluded from the Registration Statement
and the Preliminary Prospectus pursuant to Item 1105(d) of Regulation AB (the
“Designated Static Pool Information”), as of its issue date, and (C) the Final
Prospectus, taken together with the Designated Static Pool Information set forth
in or referred to under the caption “Static Pool Information” in such Final
Prospectus, as of its issue date, as revised, amended or supplemented and filed
with the Commission prior to the termination of the offering of the Underwritten
Certificates, will conform in all material respects to the requirements of the
Securities Act and the rules and regulations (the “Regulations”) of the
Commission thereunder applicable to such documents as of their respective dates,
and the Registration Statement, the Designated Static Pool Information and the
Final Prospectus as revised, amended or supplemented and filed with the
Commission as of the Closing Date will conform in all material respects to the
requirements of the Securities Act and the Regulations of the Commission
applicable to such documents as of the Closing Date.  None of (A) the
Registration Statement, at the time it became effective and as of the Closing
Date, (B) the Preliminary Prospectus, taken together with the Designated Static
Pool Information, as of its issue date and as of February 18, 2011, which the
Underwriters have advised the Depositor is the first date on which a Contract of
Sale has been entered into, or (C) the Final Prospectus, taken together with the
Designated Static Pool Information, as of its issue date, as of the date of any
Contract of Sale that occurs after the date of the Final Prospectus and prior to
the Closing Date, and as of the Closing Date, contained or will contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading; provided, however,
that the Seller, the Depositor and Redwood Trust make no representations,
warranties or agreements as to the information contained in a Prospectus or any
revision or amendment thereof or supplement thereto (in the case of the Final
Prospectus) in reliance upon and in conformity with information furnished in
writing to the Depositor by or on behalf of any Underwriter specifically for use
in connection with the preparation of a Prospectus or any revision or amendment
thereof or supplement thereto (in the case of the Final Prospectus), such
information being defined as the “Underwriter Information” in Section 10 hereof.



 
5

--------------------------------------------------------------------------------

 

If, subsequent to the date of this Agreement, the Depositor and the Underwriters
determine that such information included an untrue statement of material fact or
omitted to state a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading and terminate their old Contracts of Sale and enter into new
Contracts of Sale with investors in the Underwritten Certificates, then the
Preliminary Prospectus and the Designated Static Pool Information will refer to
the information agreed upon in writing by the Depositor and the Underwriters and
conveyed to purchasers at the time of entry into the first such new Contract of
Sale, including any information that corrects such material misstatements or
omissions (“Corrective Information”) and the date of each affected Contract of
Sale will refer to the time and date agreed upon by the Depositor and the
Underwriters.



 
6

--------------------------------------------------------------------------------

 

(iii)           The conditions to the use by the Depositor of a registration
statement on Form S-3 under the Securities Act, as set forth in the General
Instructions to Form S-3, have been satisfied with respect to the Registration
Statement.  There are no contracts or documents of the Depositor which are
required to be filed as exhibits to the Registration Statement pursuant to the
Securities Act or the Regulations of the Commission thereunder which have not
been so filed.


(iv)           (A)  At the time of the filing of the Registration Statement and
(B) at the date of this Agreement, the Depositor was not and is not an
“ineligible issuer,” as defined in Rule 405 under the Securities Act.


(v)           As of the date hereof, as of the date of any Contract of Sale and
at all subsequent times through the completion of the public offer and sale of
the Underwritten Certificates, the Preliminary Prospectus issued at or prior to
the date hereof, any Issuer Information or the Seller Mortgage Loan Information
(each as defined below) contained in a Free Writing Prospectus other than an
Underwriter Free Writing Prospectus did not include any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that no representation is made as to
any Underwriter Information.



 
7

--------------------------------------------------------------------------------

 

(vi)           The Underwritten Certificates conform in all material respects to
the description thereof contained in the Final Prospectus.  The issuance of the
Underwritten Certificates has been authorized, and on the Closing Date the
Underwritten Certificates will have been duly and validly executed,
authenticated and delivered in accordance with the Pooling and Servicing
Agreement and delivered to the Underwriters for the account of the Underwriters
against payment therefor as provided herein, and such Certificates will be duly
and validly issued and outstanding and entitled to the benefits afforded by the
Pooling and Servicing Agreement.  Each Underwritten Certificate of the Class (or
if applicable, Classes) or type indicated to be “mortgage related securities”
under the heading “Summary of Terms — Legal Investment” in the Prospectus
Supplement will, when issued, be a “mortgage related security” as such term is
defined in Section 3(a)(41) of the Exchange Act.


(vii)           This Agreement has been duly authorized, executed and delivered
by each of the Seller, the Depositor and Redwood Trust, and as of the Closing
Date, each of the other Transaction Documents to which the Seller, the Depositor
or Redwood Trust is a party will have been, duly authorized, executed and
delivered by the Seller, the Depositor or Redwood Trust, as applicable, and will
conform in all material respects to the descriptions thereof contained in the
Final Prospectus and, assuming the valid execution and delivery thereof by the
other parties thereto, each Transaction Document to which Redwood Trust, the
Seller or the Depositor is a party will constitute a legal, valid and binding
agreement of the Seller, the Depositor or Redwood Trust, as applicable,
enforceable in accordance with its terms, except as the same may be limited by
bankruptcy, insolvency, reorganization or other similar laws affecting
creditors’ rights generally and by general principles of equity.



 
8

--------------------------------------------------------------------------------

 

(viii)           Each of the Seller, the Depositor and Redwood Trust has been
duly incorporated and is validly existing as a corporation in good standing
under the laws of its respective state of incorporation, and each of the Seller,
the Depositor and Redwood Trust is duly qualified to do business as a foreign
corporation and is in good standing under the laws of each jurisdiction where
the character of its respective properties or the nature of its respective
activities makes such qualification necessary, except such jurisdictions, if
any, in which the failure to be so qualified will not have a material adverse
effect on the condition (financial or otherwise), earnings, regulatory affairs,
business affairs, business prospects or properties of Redwood Trust, the Seller
or the Depositor; each of Redwood Trust, the Seller and the Depositor holds all
material licenses, certificates and permits from all governmental authorities
necessary for the conduct of its respective business as described in the Final
Prospectus; and each of the Seller, the Depositor and Redwood Trust has the
corporate power and authority to own its respective properties and conduct its
respective business as described in the Final Prospectus and to enter into and
perform its respective obligations under each Transaction Document to which it
is a party.


(ix)           Neither the issuance, delivery or sale of the Underwritten
Certificates, nor the consummation of any other of the transactions contemplated
herein, nor the execution and delivery of the Transaction Documents by the
Seller, the Depositor or Redwood Trust, as applicable, and compliance with the
provisions of the Transaction Documents, does or will conflict with or result in
the breach of any material term or provision of the certificate of incorporation
or by-laws of the Seller, the Depositor, or Redwood Trust, and none of the
Seller, the Depositor or Redwood Trust is in breach or violation of or in
default (nor has an event occurred which with notice or lapse of time or both
would constitute a default) under the terms of (i) any indenture, contract,
lease, mortgage, deed of trust, note, agreement or other evidence of
indebtedness or other agreement, obligation or instrument to which the Seller,
the Depositor or Redwood Trust is a party or by which it or its respective
properties are bound, or (ii) any law, decree, order, rule or regulation
applicable to the Seller, the Depositor or Redwood Trust of any court or
supervisory, regulatory, administrative or governmental agency, body or
authority, or arbitrator having jurisdiction over the Seller, the Depositor or
Redwood Trust, or its respective properties, the default, breach or violation of
which would have a material adverse effect on the Depositor, Redwood Trust, the
Issuing Entity or the Certificates or on the ability of the Seller, the
Depositor or Redwood Trust to perform its respective obligations under the
Transaction Documents to which it is a party; and none of the delivery of the
Certificates, the consummation of any other of the transactions contemplated
herein, or the compliance with the provisions of the Transaction Documents will
result in such a default, breach or violation or which would have such a
material adverse effect.



 
9

--------------------------------------------------------------------------------

 

(x)           No filing or registration with, notice to, or consent, approval,
authorization or order or other action of any court or governmental authority or
agency is required for the consummation by the Seller, the Depositor or Redwood
Trust of the transactions contemplated by the Transaction Documents to which it
is a party (other than as required under “blue sky” or state securities laws, as
to which no representations and warranties are made by the Seller, the Depositor
or Redwood Trust), except such as have been, or will have been prior to the
Closing Date, obtained under the Securities Act, and such recordations of the
assignment of the Mortgage Loans to the Trustee (to the extent such recordations
are required pursuant to the Pooling and Servicing Agreement and/or Underlying
Purchase and Servicing Agreements) or filings under the Uniform Commercial Code
that have not yet been completed.



 
10

--------------------------------------------------------------------------------

 

(xi)           Except as described in the Final Prospectus, there is no action,
order, suit or proceeding before or by any court, administrative or governmental
agency now pending to which the Seller, the Depositor or Redwood Trust is a
party, or to the best knowledge of each of the Seller, the Depositor or Redwood
Trust, threatened against the Seller, the Depositor or Redwood Trust, which
could reasonably result individually or in the aggregate in any material adverse
change in the condition (financial or otherwise), earnings, regulatory affairs,
business affairs, business prospects or properties of the Seller, the Depositor
or Redwood Trust or could reasonably interfere with or materially and adversely
affect the consummation of the transactions contemplated by the Transaction
Documents.


(xii)           At the time of execution and delivery of the Mortgage Loan
Purchase Agreement between the Seller and the Depositor, the Seller will own the
Mortgage Loans being sold to the Depositor pursuant thereto, free and clear of
any lien, mortgage, pledge, charge, encumbrance, adverse claim or other security
interest (collectively “Liens”), except to the extent permitted by the Mortgage
Loan Purchase Agreement, and will not have assigned to any person other than the
Depositor any of its right, title or interest in the Mortgage Loans.



 
11

--------------------------------------------------------------------------------

 

(xiii)           Immediately prior to the assignment of the Mortgage Loans by
the Depositor to the Trustee as contemplated by the Pooling and Servicing
Agreement, the Depositor (i) will have good title to and be the sole owner of,
each such Mortgage Loan free and clear of any Lien, (ii) will not have assigned
to any Person any of its rights, title or interest in and to such Mortgage Loans
or in the Underlying Purchase and Servicing Agreements and (iii) will have the
power and authority to sell such Mortgage Loans to the Trustee, and upon
execution and delivery of the Pooling and Servicing Agreement by the Trustee and
delivery of the Certificates to the Depositor, the Trustee will have acquired
all of the Depositor’s right, title and interest in and to such Mortgage Loans.


(xiv)           Any taxes, fees and other governmental charges in connection
with the execution, delivery and issuance of the Transaction Documents and the
Certificates have been or will be paid by the Seller, the Depositor or Redwood
Trust at or prior to the Closing Date, except (if applicable) for fees for
recording assignments of the Mortgage Loans to the Trustee pursuant to the
Pooling and Servicing Agreement and/or Underlying Purchase and Servicing
Agreements and Uniform Commercial Code filing fees that have not yet been
completed, which fees will be paid by or on behalf of the Depositor.


(xv)           The Mortgage Loans conform in all material respects to the
description thereof contained in the Final Prospectus.


(xvi)           Neither the Depositor nor the Issuing Entity is, and neither the
issuance and sale of the Certificates nor the activities of the Issuing Entity
pursuant to the Pooling and Servicing Agreement will cause the Depositor or the
Issuing Entity to be, an “investment company” or under the control of an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended (the “Investment Company Act”).



 
12

--------------------------------------------------------------------------------

 

(xvii)           None of the Seller, the Depositor or Redwood Trust is doing
business with Cuba.


(xviii)           As of the date of delivery, any Seller Mortgage Loan
Information provided to the Underwriters is true and correct in all material
respects, or if there is any material error in any Seller Mortgage Loan
Information, the Depositor or the Seller has promptly provided corrected
information to the Underwriters.


2.           Purchase and Sale.  Subject to the terms and conditions and in
reliance upon the representations and warranties set forth herein, the Depositor
agrees to sell to each Underwriter, and each Underwriter agrees, severally and
not jointly, to use its best efforts to identify investors to purchase from such
Underwriter, each Class of Underwritten Certificates to be purchased by such
Underwriter, in the respective initial Class Principal Amounts, and at the
respective purchase price for each Underwriter, as set forth on Schedule 1
annexed hereto (including accrued interest from and including the Cut-off Date
to, but not including, the Closing Date) and agrees to purchase from the
Depositor on the Closing Date all Underwritten Certificates for which investors
are, on the Closing Date, ready, willing and able to purchase.


3.           Delivery and Payment.  The Underwritten Certificates shall be
delivered at the office, on the date and at the time specified in the Final
Prospectus, which place, date and time may be changed by agreement between the
Underwriters and the Depositor.  Delivery of the Underwritten Certificates shall
be made to each of the Underwriters as against their respective payment of the
purchase price therefor to or upon the order of the Depositor in immediately
available federal funds.  The Underwritten Certificates shall be registered in
such names and in such denominations as required by book-entry registration not
less than two full business days prior to the Closing Date.  The Depositor
agrees to cause the Underwritten Certificates to be made available for
inspection, checking and packaging in New York, New York on the business day
prior to the Closing Date.



 
13

--------------------------------------------------------------------------------

 

4.           Offering Procedures.  It is understood that the Underwriters
propose to offer the Underwritten Certificates for sale as set forth in the
Preliminary Prospectus and the Final Prospectus and that you will not offer,
sell or otherwise distribute the Underwritten Certificates (except for the sale
thereof in exempt transactions) in any state in which the Underwritten
Certificates are not exempt from registration under “blue sky” or state
securities laws (except where the Underwritten Certificates will have been
qualified for offering and sale at your direction under such “blue sky” or state
securities laws).


Neither the Depositor nor any Underwriter will disseminate to any potential
investor information relating to the Underwritten Certificates that constitutes
a “written communication” within the meaning of Rule 405 under the Securities
Act, other than the Preliminary Term Sheet, each Prospectus and, in the case of
the Underwriters, Derived Information or Custom Loan Information, unless (i) if
an Underwriter seeks to disseminate such information, such Underwriter has
obtained the prior consent of the Depositor, or (ii) if the Depositor seeks to
disseminate such information, the Depositor has obtained the prior consent of
the Underwriters.


An Underwriter may convey Derived Information or Custom Loan Information to a
potential investor prior to entering into a Contract of Sale with such investor;
provided, however, that Derived Information shall not be distributed in a manner
reasonably designed to lead to its broad unrestricted dissemination within the
meaning of Rule 433(d) under the Securities Act.  Each Underwriter shall deliver
to the Depositor and its counsel a copy, in electronic form, of each Free
Writing Prospectus disseminated by such Underwriter that is required to be filed
with the Commission, not later than one business day prior to the date on which
such Free Writing Prospectus is required under the Regulations to be so
filed.  Each Underwriter will comply with the requirements of Rule 433(g)
applicable to any Free Writing Prospectus, including document retention and
record-keeping.



 
14

--------------------------------------------------------------------------------

 

The Depositor represents that it has treated and agrees that it will treat each
Free Writing Prospectus other than an Underwriter Free Writing Prospectus as an
“issuer free writing prospectus,” as defined in Rule 433, and has complied and
will comply with the requirements of Rule 433 applicable to any such Free
Writing Prospectus, including timely Commission filing where required, legending
and record-keeping.


Neither the Depositor nor any Underwriter shall disseminate or file with the
Commission any information relating to Underwritten Certificates in reliance on
Rule 167 or 426 under the Securities Act, nor shall any Underwriter disseminate
any Free Writing Prospectus in a manner reasonably designed to lead to its broad
unrestricted dissemination within the meaning of Rule 433(d) under the
Securities Act.


Prior to entering into a Contract of Sale, each Underwriter shall have conveyed
to the related purchaser a copy of the Final Prospectus, or a copy of the
Preliminary Prospectus if the Final Prospectus is not yet available, in the form
that such Underwriter and the Depositor have agreed most recently prior thereto
shall be used for offers and sales of the Underwritten Certificates.  Each
confirmation of sale with respect to the Underwritten Certificates delivered by
an Underwriter shall, if such confirmation of sale is not preceded or
accompanied by delivery of the Final Prospectus, include a legend to the
following effect, or a similar legend, in compliance with Rule 173 under the
Securities Act:



 
15

--------------------------------------------------------------------------------

 

Rule 173 notice:  This security was sold pursuant to an effective registration
statement that is on file with the SEC.  You may request a copy of the
Prospectus at www.sec.gov, or by calling 1-800-323-5678.


5.           Agreements.  The Depositor agrees with each Underwriter that:


(i)           The Depositor will cause the Preliminary Prospectus and the Final
Prospectus to be filed with the Commission pursuant to Rule 424(b) under the
Securities Act not later than 9:00 a.m. (New York time) on the Closing Date,
will promptly advise each Underwriter when such Prospectus has been so filed,
and, prior to the termination of the offering of the Underwritten Certificates,
will also promptly advise each Underwriter (i) when any amendment to the
Registration Statement has become effective or any revision of or supplement to
the Final Prospectus has been so filed (unless such amendment, revision or
supplement does not relate to the Underwritten Certificates or the Issuing
Entity), (ii) of any request by the Commission for any amendment of the
Registration Statement or any Final Prospectus or for any additional information
(unless such amendment or request for additional information does not relate to
the Underwritten Certificates or the Issuing Entity), (iii) of any written
notification received by the Depositor of the suspension of qualification of the
Underwritten Certificates for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose and (iv) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or the institution or, to the knowledge of the Depositor, the
threatening of any proceeding for that purpose.  The Depositor will use its best
efforts to prevent the issuance of any such stop order and, if issued, to obtain
as soon as possible the withdrawal thereof.  The Depositor will not file prior
to the termination of such offering any amendment to the Registration Statement
or any revision of or supplement to the Final Prospectus (other than any such
amendment, revision or supplement which does not relate to Underwritten
Certificates or the Issuing Entity) which shall be disapproved by the
Underwriters after reasonable notice and review of such filing.



 
16

--------------------------------------------------------------------------------

 

(ii)           If, at any time when a prospectus relating to the Underwritten
Certificates is required to be delivered under the Securities Act, (i) any event
occurs as a result of which the Final Prospectus (including in each case, the
Designated Static Pool Information) or the Preliminary Prospectus (if used by
the Underwriters to enter into a Contract of Sale) as then amended or
supplemented would include any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein in the light of
the circumstances under which they were made not misleading, or (ii) it shall be
necessary to revise, amend or supplement the Final Prospectus to comply with the
Securities Act or the Regulations of the Commission thereunder, the Depositor
promptly will notify each Underwriter and will, upon the request of any
Underwriter, or may, after consultation with each Underwriter, prepare and file
with the Commission a revision, amendment or supplement which will correct such
statement or omission or effect such compliance, and furnish without charge to
each Underwriter as many copies as such Underwriter may from time to time
reasonably request of an amended Final Prospectus or the Preliminary Prospectus
(if used by the Underwriters to enter into a Contract of Sale) or a supplement
to the Final Prospectus or the Preliminary Prospectus (if used by the
Underwriters to enter into a Contract of Sale) which will correct such statement
or omission or effect such compliance.



 
17

--------------------------------------------------------------------------------

 

If any Contract of Sale entered into by an Underwriter is terminated or reformed
(within the meaning of Rule 159 of the Securities Act) as a result of any such
revision, amendment or supplement, the Depositor shall reimburse such
Underwriter for any reasonable cost incurred by an investor and reimbursed by
such Underwriter resulting from such termination or reformation.


(iii)           The Depositor will furnish to each Underwriter and counsel to
the Underwriters, without charge, conformed copies of the Registration Statement
(including exhibits thereto) and, so long as delivery of a prospectus relating
to the Underwritten Certificates is required under the Securities Act, as many
copies of the Preliminary Prospectus, the Final Prospectus and any revisions or
amendments thereof or supplements thereto as may be reasonably requested.


(iv)           The Depositor will, as between itself and the Underwriters, pay
all expenses incidental to the performance of the obligations of the Depositor,
the Seller or Redwood Trust under this Agreement, including without limitation
(i) expenses of preparing, printing, filing and reproducing the Registration
Statement, the Preliminary Prospectus, the Final Prospectus, any Free Writing
Prospectus other than an Underwriter Free Writing Prospectus, the Transaction
Documents and the Certificates, (ii) the cost of delivering the Underwritten
Certificates to the Underwriters, (iii) the fees charged by securities rating
agencies for rating the Underwritten Certificates, (iv) all transfer taxes, if
any, with respect to the sale and delivery of the Underwritten Certificates to
the Underwriters, (v) any expenses for the qualification of the Underwritten
Certificates under “blue sky” or state securities laws, including filing fees
and the fees and disbursements of counsel for such Underwriter in connection
therewith and in connection with the preparation of any Blue Sky Survey,
(vi) all other costs and expenses incidental to the performance by the
Depositor, the Seller or Redwood Trust of their respective obligations hereunder
which are not otherwise specifically provided for in this subsection and (vii)
the fees of any accountants in connection with preparation of any comfort
letters in connection with the Preliminary Term Sheet, a Prospectus or with
respect to Designated Static Pool Information.  In addition, it is understood
that, except as provided in this paragraph (iv) and in Section 9 hereof, the
Underwriters will pay all the following additional expenses: (i) any transfer
taxes on resale of any of the Underwritten Certificates by them, (ii) any
advertising expenses connected with any offers that such Underwriters may make
and (iii) the fees of any counsel to the Underwriters, including the fees
incurred in connection with the review of the Transaction Documents and the
preparation of the Underwriting Agreement and the legal opinions.



 
18

--------------------------------------------------------------------------------

 

(v)           So long as any Underwritten Certificates are outstanding, upon
request of any Underwriter, the Depositor will furnish, or will cause to be
furnished, to such Underwriter, as soon as available, a copy of (i) the annual
statement of compliance prepared by the Master Servicer, the servicers and any
subservicers pursuant to the Pooling and Servicing Agreement or the Underlying
Purchase and Servicing Agreements, as applicable, (ii) each report regarding the
Underwritten Certificates filed with the Commission under the Exchange Act or
mailed to the holders of the Underwritten Certificates and (iii) from time to
time, such other information concerning the Underwritten Certificates which may
be furnished by the Depositor or the Trustee without undue expense and without
violation of applicable law.



 
19

--------------------------------------------------------------------------------

 

(vi)           On or prior to the filing of the Final Prospectus pursuant to
Rule 424(b), the Company will file with the Commission a current report on Form
8-K attaching the Transaction Documents and certain other material agreements
and opinions of counsel that are required to be filed, provided that such
Transaction Documents need not be executed and may be subject to nonmaterial
changes.


(vii)           For a period ending on the Closing Date, the Depositor shall not
offer or sell, or announce the offering of, or cause any trust created by the
Depositor to offer or sell, or announce the offering of, any mortgage
pass-through certificates or other similar mortgage-related securities, without
the prior written consent of the Underwriters.


(viii)           The Depositor has prepared the Preliminary Prospectus described
in Section 1(i) relating to the Underwritten Certificates, in a form consented
to by the Underwriters, and has filed or will file the Preliminary Prospectus
within the period required by Rule 424(b).


(ix)           All written and graphic communications relating to the
Underwritten Certificates used prior to the availability of a Prospectus will
comply with the requirements of Rule 433, including the inclusion of the legend
required by Rule 433(c)(2).


(x)           Neither the Preliminary Prospectus nor the Final Prospectus shall
identify any nationally recognized statistical rating organization by name or
indicate any rating issued or expected to be issued by any nationally recognized
statistical rating organization with respect to the Certificates.


Redwood Trust covenants with each Underwriter and with the Depositor that it
shall notify you and the Depositor of the occurrence of any material events
respecting the activities, affairs or condition, financial or otherwise, of
Redwood Trust and its subsidiaries and, if as a result of any such event it is
necessary to amend or supplement any Prospectus in order to make such Prospectus
not misleading in the light of the circumstances existing at the time it is
delivered to a purchaser, Redwood Trust will forthwith supply such information
to the Depositor as shall be necessary for the Depositor to prepare an amendment
or supplement to such Prospectus so that, as so amended or supplemented, such
Prospectus (including in each case, the Designated Static Pool Information) will
not contain an untrue statement of a material fact or omit to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances existing at the time it is delivered to a purchaser, not
misleading.



 
20

--------------------------------------------------------------------------------

 

6.           Conditions to the Obligations of Underwriters.  The obligation of
each Underwriter to purchase the Underwritten Certificates to be purchased by it
as set forth on Schedule 1 annexed hereto shall be subject to the accuracy in
all material respects of the representations and warranties on the part of the
Seller, the Depositor and Redwood Trust contained herein as of the date hereof
and as of the Closing Date, to the accuracy of the statements of the Seller, the
Depositor and Redwood Trust made in any officer’s certificate pursuant to the
provisions hereof, to the performance in all material respects by the Seller,
the Depositor and Redwood Trust of its obligations hereunder and to the
following additional conditions:


(a)           No stop order suspending the effectiveness of the Registration
Statement shall have been issued and no proceedings for that purpose shall have
been instituted and be pending or shall have been threatened, any requests for
additional information on the part of the Commission (to be included in the
Registration Statement or in a Prospectus or otherwise) shall have been complied
with to the reasonable satisfaction of the Underwriters, and the Preliminary
Prospectus and the Final Prospectus shall have been filed or transmitted for
filing with the Commission not later than the time the same is required to be
filed or transmitted for filing pursuant to the Regulations of the Commission.



 
21

--------------------------------------------------------------------------------

 

(b)           Each of the Depositor and the Seller shall have furnished to the
Underwriters a certificate, dated the Closing Date, signed by the Chairman of
the Board or the President and the principal financial or accounting officer of
such entity, to the effect that each signer of such certificate has carefully
examined the Registration Statement, the Final Prospectus, the Preliminary
Prospectus, the Designated Static Pool Information and this Agreement and that:


(i)           The representations and warranties made by such entity herein are
true and correct in all material respects on and as of the Closing Date with the
same effect as if made on the Closing Date, and such entity has complied with
all agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date;


(ii)           No stop order suspending the effectiveness of the Registration
Statement has been issued, and no proceedings for that purpose have been
instituted and are pending or, to the knowledge of such officer, have been
threatened as of the Closing Date;


(iii)           Nothing has come to the attention of such officer that would
lead such officer to believe that the Preliminary Prospectus or the Final
Prospectus (including in each case, the Designated Static Pool Information)
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and


(iv)           Nothing has come to the attention of such officer that would lead
such officer to believe that any Seller Mortgage Loan Information contains any
untrue statement of a material fact or, in conjunction with the Preliminary
Prospectus or the Final Prospectus (including in each case, the Designated
Static Pool Information), omits any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.



 
22

--------------------------------------------------------------------------------

 

(c)           Redwood Trust shall have furnished to the Underwriters a
certificate, dated the Closing Date, of Redwood Trust, signed by the Chairman of
the Board or President and the principal financial or accounting officer of
Redwood Trust, to the effect that each signer of such certificate has carefully
examined the Registration Statement, the Preliminary Prospectus, the Final
Prospectus, the Designated Static Pool Information and this Agreement and that:


(i)           The representations and warranties of Redwood Trust herein are
true and correct in all material respects on and as of the Closing Date with the
same effect as if made on the Closing Date, and Redwood Trust has complied with
all agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Closing Date;


(ii)           No stop order suspending the effectiveness of the Registration
Statement has been issued, and no proceedings for that purpose have been
instituted and are pending or, to the knowledge of such officer, have been
threatened as of the Closing Date; and


(iii)           Nothing has come to the attention of such officer that would
lead such officer to believe that the Preliminary Prospectus or the Final
Prospectus (including in each case, the Designated Static Pool Information)
contains any untrue statement of a material fact or omits to state any material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.



 
23

--------------------------------------------------------------------------------

 

(d)           Each of the Depositor and the Seller shall have furnished to you
an opinion, dated the Closing Date, of Tobin & Tobin or Orrick, Herrington &
Sutcliffe LLP, special counsel to the Depositor and the Seller, in form and
substance satisfactory to the Underwriters and counsel to the Underwriters, to
the effect that:


(i)           Such entity has been duly incorporated, is validly existing as a
corporation in good standing under the laws of the State of its incorporation
and is duly qualified to do business in, and is in good standing as a foreign
corporation under the laws of, each jurisdiction where the character of its
properties or the nature of its activities makes such qualification necessary,
except such jurisdictions, if any, in which the failure to be so qualified will
not have a material adverse effect on the condition (financial or otherwise),
earnings, regulatory affairs, business affairs, business prospects or properties
of such entity; and such entity holds all material licenses, certificates and
permits from all governmental authorities necessary for the conduct of its
business as described in the Final Prospectus;


(ii)           No filing or registration with, notice to, or consent, approval,
authorization, order or other action of any governmental agency or body or any
court is required for the consummation by such entity of the transactions
contemplated by the terms of the Transaction Documents to which it is a party
except such as may be required under the “blue sky” or state securities laws of
any jurisdiction in connection with the offering, sale or acquisition of the
Underwritten Certificates, any recordations of the Mortgage Loans to the Trustee
(to the extent such recordations are required pursuant to the Pooling and
Servicing Agreement and/or the Underlying Purchase and Servicing Agreements) and
filings under the Uniform Commercial Code that have not yet been completed and
such other approvals as have been obtained;



 
24

--------------------------------------------------------------------------------

 

(iii)           The issuance, delivery and sale of the Underwritten Certificates
to be purchased by the Underwriters pursuant to this Agreement, the execution
and delivery of the Transaction Documents by such entity and the consummation of
any of the transactions contemplated by the terms of the Transaction Documents
do not conflict with or result in a breach or violation of any material term or
provision of, or constitute a default under, the certificate of incorporation or
by-laws of such entity, or any indenture, contract, lease, mortgage, deed of
trust, note, agreement or other evidence of indebtedness or other agreement,
obligation or instrument to which such entity is a party or by which it or its
property is bound, or any statute or any law, decree, order, rule or regulation
applicable to such entity of any court, regulatory body, administrative agency
or governmental body having jurisdiction over such entity or its properties;


(iv)           There are no legal or governmental actions, investigations or
proceedings pending to which such entity is a party, or, to the best knowledge
of such counsel, threatened against such entity, (A) asserting the invalidity of
any Transaction Document or the Certificates, (B) seeking to prevent the
issuance of the Certificates or the consummation of any of the transactions
contemplated by any Transaction Document, (C) which might materially and
adversely affect the performance by such entity of its respective obligations
under, or the validity or enforceability of, any Transaction Document or the
Certificates, except as described in the Final Prospectus or (D) seeking to
affect adversely the REMIC status (for Federal income tax purposes) of the
Underwritten Certificates as described in the Final Prospectus under the heading
“Material Federal Income Tax Consequences”;



 
25

--------------------------------------------------------------------------------

 

(v)           The Registration Statement and any amendments thereto have become
effective under the Securities Act; to the best knowledge of such counsel, no
stop order suspending the effectiveness of the Registration Statement has been
issued and not withdrawn, no proceedings for that purpose have been instituted
or threatened and not terminated; and the Registration Statement and each
Prospectus and each amendment or supplement thereto (in the case of the
Registration Statement and the Final Prospectus), as of their respective
effective or issue dates (other than the financial and statistical information
contained therein as to which such counsel need express no opinion), complied as
to form in all material respects with the applicable requirements of the
Securities Act and the respective rules and regulations thereunder;


(vi)           To the best knowledge of such counsel, there are no material
contracts, indentures or other documents of a character required to be described
or referred to in the Registration Statement or any Prospectus or to be filed as
exhibits to the Registration Statement other than those described or referred to
therein or filed or incorporated by reference as exhibits thereto;


(vii)           Each Transaction Document to which such entity is a party has
been duly authorized, executed and delivered by such entity and constitutes a
valid, legal and binding agreement of such entity enforceable against such
entity in accordance with its terms, subject, as to enforceability to
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting creditors’ rights generally and to general principles of equity
regardless of whether enforcement is sought in a proceeding in equity or at law;



 
26

--------------------------------------------------------------------------------

 

(viii)           The direction by the Depositor to the Trustee to execute,
authenticate and deliver the Underwritten Certificates has been duly authorized
by the Depositor, and the Underwritten Certificates, when authenticated by the
Trustee in the manner anticipated by the Pooling and Servicing Agreement and
delivered and paid for by you as provided in this Agreement, will be validly
issued and outstanding and entitled to the benefits of the Pooling and Servicing
Agreement;


(ix)           The Underwritten Certificates and the Transaction Documents
conform in all material respects to the descriptions thereof contained in the
Final Prospectus;


(x)           The statements in the Final Prospectus under the headings “Certain
Legal Aspects of the Loans” and “Legal Investment,” to the extent that they
constitute matters of law or legal conclusions with respect thereto, have been
reviewed by such counsel and are correct in all material respects;


(xi)           The Underwritten Certificates indicated under the heading
“Summary of Terms — Legal Investment” in the Final Prospectus to be “mortgage
related securities” will be mortgage related securities, as defined in Section
3(a)(41) of the Exchange Act, so long as such Underwritten Certificates are
rated in one of the two highest rating categories by at least one nationally
recognized statistical rating organization; and


(xii)           The Pooling and Servicing Agreement is not required to be
qualified under the Trust Indenture Act of 1939, as amended, and neither the
Depositor nor the Issuing Entity is required to be registered as an “investment
company” under the 1940 Act.


Such opinion of counsel shall also include negative assurances satisfactory to
the Underwriters with respect to the Preliminary Prospectus and the Final
Prospectus.



 
27

--------------------------------------------------------------------------------

 

Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents.  Such
opinion may assume the due authorization, execution and delivery of the
instruments and documents referred to therein by the parties thereto other than
the Seller, the Depositor and Redwood Trust.  Such opinion may be qualified as
an opinion only on the laws of the States of New York and Delaware and the
federal law of the United States.  To the extent that such firm relies upon the
opinion of other counsel in rendering any portion of its opinion, the opinion of
such other counsel shall be attached to and delivered with the opinion of such
firm that is delivered to you.


(e)           The Depositor shall have furnished to the Underwriters an opinion,
dated the Closing Date, of Chapman and Cutler LLP, special tax counsel to the
Depositor, in form and substance satisfactory to the Underwriters and counsel to
the Underwriters, to the effect that:


(i)           The statements in the Final Prospectus under the heading “Material
Federal Income Tax Consequences,” as supplemented or modified by the statements
in the Prospectus Supplement under the heading “Material Federal Income Tax
Consequences,”  to the extent that they constitute matters of  law or legal
conclusions with respect to Federal income tax matters, are correct in all
material respects; and


(ii)           Each segregated asset pool for which the Pooling and Servicing
Agreement directs the Trustee to make a REMIC election will qualify as a REMIC
within the meaning of Section 860D of the Code.



 
28

--------------------------------------------------------------------------------

 

(f)           Redwood Trust shall have furnished to the Underwriters an opinion,
dated the Closing Date, of Tobin & Tobin, special counsel to Redwood Trust, in
form and substance satisfactory to the Underwriters and counsel to the
Underwriters, to the effect that:


(i)           Redwood Trust has been duly incorporated and is validly existing
as a corporation in good standing under the laws of the State of Maryland and is
duly qualified to do business in, and is in good standing as a foreign
corporation under the laws of, each jurisdiction where the character of its
properties or the nature of its activities makes such qualification necessary,
except such jurisdictions, if any, in which the failure to be so qualified will
not have a material adverse effect on the condition (financial or otherwise),
earnings, regulatory affairs, business affairs, business prospects or properties
of Redwood Trust; and Redwood Trust holds all material licenses, certificates
and permits from all governmental authorities necessary for the conduct of its
business as described in the Final Prospectus;


(ii)           Each Transaction Document to which Redwood Trust is a party has
been duly authorized, executed and delivered by Redwood Trust and constitutes a
valid, legal and binding agreement of Redwood Trust, enforceable against Redwood
Trust in accordance with its terms, subject, as to enforceability to bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and to general principles of equity regardless of
whether enforcement is sought in a proceeding in equity or at law;


(iii)           No consent, approval, authorization or order of any court or
governmental agency or body is required for the consummation by Redwood Trust of
the transactions contemplated by the terms of the Transaction Documents to which
Redwood Trust is a party except such as may be required under the “blue sky” or
state securities laws of any jurisdiction in connection with the offering, sale
or acquisition of the Underwritten Certificates, any recordations of the
assignment of the Mortgage Loans to the Trustee (to the extent such recordations
are required pursuant to the Pooling and Servicing Agreement and/or the
Underlying Purchase and Servicing Agreements) that have not yet been completed
and such other approvals as have been obtained;



 
29

--------------------------------------------------------------------------------

 

(iv)           The consummation of any of the transactions contemplated by the
terms of the Transaction Documents to which Redwood Trust is a party do not
conflict with or result in a breach or violation of any material term or
provision of, or constitute a default under, the charter or by-laws of Redwood
Trust, or, to the best knowledge of such counsel, any indenture or other
agreement or instrument to which Redwood Trust is a party or by which it is
bound, or any statute or regulation applicable to Redwood Trust or any order of
any court, regulatory body, administrative agency or governmental body having
jurisdiction over Redwood Trust; and


(v)           There are no legal or governmental actions, investigations or
proceedings pending to which Redwood Trust is a party, or, to the best knowledge
of such counsel, threatened against Redwood Trust, (A) asserting the invalidity
of any Transaction Document to which Redwood Trust is a party or (B) which might
materially and adversely affect the performance by Redwood Trust of its
obligations under, or the validity or enforceability of any Transaction Document
to which Redwood Trust is a party.


Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents.  Such
opinion may assume the due authorization, execution and delivery of the
instruments and documents referred to therein by the parties thereto other than
Redwood Trust, the Seller and the Depositor.  Such opinion may be qualified as
an opinion only on the laws of the States of Maryland, New York and California
and the federal law of the United States.  To the extent that such counsel
relies upon the opinion of other counsel in rendering any portion of its
opinion, the opinion of such other counsel shall be attached to and delivered
with the opinion of such counsel that is delivered to the Underwriters.



 
30

--------------------------------------------------------------------------------

 

(g)           The Trustee shall have furnished to the Underwriters an opinion,
dated the Closing Date, of SNR Denton US LLP, counsel to the Trustee, in form
and substance satisfactory to the Underwriters and counsel to the Underwriters,
to the effect that:


(i)           The Trustee has been duly organized and is validly existing as a
national banking association duly organized under the laws of the United States
of America, and is duly qualified to do business in each jurisdiction where the
character of its properties or the nature of its activities makes such
qualification necessary, except such jurisdictions, if any, in which the failure
to be so qualified will not have a material adverse effect on the condition
(financial or otherwise), earnings, regulatory affairs, business affairs,
business prospects or properties of the Trustee; and the Trustee holds all
material licenses, certificates and permits from all governmental authorities
necessary for the conduct of its business as described in the Final Prospectus;


(ii)           The Pooling and Servicing Agreement has been duly authorized,
executed and delivered by the Trustee and constitutes a valid, legal and binding
agreement of the Trustee, enforceable against the Trustee in accordance with its
terms, subject, as to enforceability to bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors’ rights generally and to
general principles of equity regardless of whether enforcement is sought in a
proceeding in equity or at law;



 
31

--------------------------------------------------------------------------------

 

(iii)           No consent, approval, authorization or order of any court or
governmental agency or body is required for the consummation by the Trustee of
the transactions contemplated by the terms of the Pooling and Servicing
Agreement, except any such as may be required under the “blue sky” or state
securities laws of any jurisdiction in connection with the offering, sale or
acquisition of the Underwritten Certificates, any recordations of the assignment
of the Mortgage Loans to the Trustee (to the extent such recordations are
required pursuant to the Pooling and Servicing Agreement and/or the Underlying
Purchase and Servicing Agreements) that have not yet been completed and such
other approvals as have been obtained; and


(iv)           The consummation of any of the transactions contemplated by the
Pooling and Servicing Agreement do not conflict with or result in a breach or
violation of any material term or provision of, or constitute a default under,
the charter or by-laws of the Trustee, or, to the best knowledge of such
counsel, any indenture or other agreement or instrument to which the Trustee is
a party or by which it is bound, or any statute or regulation applicable to the
Trustee or any order of any court, regulatory body, administrative agency or
governmental body having jurisdiction over the Trustee.


Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents.  Such
opinion may assume the due authorization, execution and delivery of the
instruments and documents referred to therein by the parties thereto other than
the Trustee.  Such opinion may be qualified as an opinion only on the laws of
the States of New York and Delaware and the federal law of the United
States.  To the extent that such counsel relies upon the opinion of other
counsel in rendering any portion of its opinion, the opinion of such other
counsel shall be attached to and delivered with the opinion of such counsel that
is delivered to the Underwriters.



 
32

--------------------------------------------------------------------------------

 

(h)           The Master Servicer and the Securities Administrator shall have
furnished to the Underwriters an opinion, dated the Closing Date, of counsel to
the Master Servicer and Alston & Bird LLP, counsel to such parties, in form and
substance satisfactory to the Underwriters and counsel to the Underwriters, to
the effect that:


(i)           Each of the Master Servicer and the Securities Administrator has
been duly organized and is validly existing as a national banking association
under the laws of the United States of America, and is duly qualified to do
business in each jurisdiction where the character of its properties or the
nature of its activities makes such qualification necessary, except such
jurisdictions, if any, in which the failure to be so qualified will not have a
material adverse effect on the condition (financial or otherwise), earnings,
regulatory affairs, business affairs, business prospects or properties of the
such party; and such party holds all material licenses, certificates and permits
from all governmental authorities necessary for the conduct of its business as
described in the Final Prospectus;


(ii)           The Pooling and Servicing Agreement has been duly authorized,
executed and delivered by each of the Master Servicer and the Securities
Administrator and constitutes a valid, legal and binding agreement of the such
party, enforceable against such party in accordance with its terms, subject, as
to enforceability to bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting creditors’ rights generally and to general principles of
equity regardless of whether enforcement is sought in a proceeding in equity or
at law;



 
33

--------------------------------------------------------------------------------

 

(iii)           No consent, approval, authorization or order of any court or
governmental agency or body is required for the consummation by the either the
Master Servicer or the Securities Administrator of the transactions contemplated
by the terms of the Pooling and Servicing Agreement;


(iv)           The consummation of any of the transactions contemplated by the
terms of the Pooling and Servicing Agreement do not conflict with or result in a
breach or violation of any material term or provision of, or constitute a
default under, the charter or by-laws of either the Master Servicer or the
Securities Administrator or, to the best knowledge of such counsel, any
indenture or other agreement or instrument to which such party is a party or by
which it is bound, or any statute or regulation applicable to such party or any
order of any court, regulatory body, administrative agency or governmental body
having jurisdiction over such party; and


(v)           There are no legal or governmental actions, investigations or
proceedings pending to which either the Master Servicer or the Securities
Administrator is a party, or, to the best knowledge of such counsel, threatened
against the such party, (A) asserting the invalidity of the Pooling and
Servicing Agreement or (B) which might materially and adversely affect the
performance by such party of its obligations under, or the validity or
enforceability of, the Pooling and Servicing Agreement.


Such opinion may express its reliance as to factual matters on the
representations and warranties made by, and on certificates or other documents
furnished by officers of, the parties to the Transaction Documents.  Such
opinion may assume the due authorization, execution and delivery of the
instruments and documents referred to therein by the parties thereto other than
the Master Servicer or the Securities Administrator.  Such opinion may be
qualified as an opinion only on the laws of the States of New York and Delaware
and the federal law of the United States.  To the extent that such counsel
relies upon the opinion of other counsel in rendering any portion of its
opinion, the opinion of such other counsel shall be attached to and delivered
with the opinion of such counsel that is delivered to the Underwriters.



 
34

--------------------------------------------------------------------------------

 

(i)           The Underwriters shall have received copies of any opinions of
counsel delivered to the rating agencies set forth in the Final Prospectus as
rating the Underwritten Certificates, including, but not limited to, any “true
sale” or “perfection” opinions.  Any such opinions shall be dated the Closing
Date and addressed to the Underwriters or accompanied by reliance letters
addressed to the Underwriters.


(j)           The Underwriters shall have received from their counsel such
opinion or opinions, dated the Closing Date, with respect to the issuance and
sale of the Underwritten Certificates, the Registration Statement and each
Prospectus, and such other related matters as you may reasonably require,
including a negative assurance letter satisfactory to the Underwriters with
respect to the Preliminary Prospectus or the Final Prospectus.


(k)           The Depositor’s independent accountants, Deloitte & Touche LLP,
shall have furnished to the Underwriters a letter or letters addressed to the
Underwriters and dated as of or prior to the date of first use of any Free
Writing Prospectus other than an Underwriter Free Writing Prospectus, the
Preliminary Prospectus or the Final Prospectus in the form and reflecting the
performance of the procedures previously agreed to by the Depositor and the
Underwriters.



 
35

--------------------------------------------------------------------------------

 

(l)           Subsequent to the date hereof, there shall not have occurred any
change, or any development involving a prospective change in or affecting the
earnings, business or properties of Redwood Trust, the Depositor or the Seller
which, in your judgment, materially impairs the investment quality of the
Underwritten Certificates so as to make it impractical or inadvisable to proceed
with the public offering or the delivery of the Underwritten Certificates as
contemplated by the Final Prospectus.


(m)           The Underwritten Certificates shall be rated not lower than the
required ratings set forth in the Free Writing Prospectus dated February 15,
2011 with respect to ratings of the Underwritten Certificates, such ratings
shall not have been rescinded and no public announcement shall have been made
that any such required rating of the Underwritten Certificates has been placed
under review (otherwise than for possible upgrading).


(n)           The Depositor shall have furnished to the Underwriters such
further information, certificates and documents as the Underwriters may
reasonably have requested, and all proceedings in connection with the
transactions contemplated by this Agreement and all documents incident hereto
shall be in all material respects satisfactory in form and substance to the
Underwriters and their counsel.


If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, this Agreement and all
obligations of an Underwriter hereunder may be canceled at, or at any time prior
to, the Closing Date by such Underwriter.  Notice of such cancellation shall be
given to the Depositor in writing, or by telephone or telegraph confirmed in
writing.


7.           Termination.  This Agreement shall be subject to termination in
your absolute discretion, by notice given to the Depositor if, subsequent to the
date hereof, (i) trading generally shall have been suspended or materially
limited on, or by, as the case may be, any of the New York Stock Exchange, the
American Stock Exchange, the Nasdaq National Market, the Chicago Board of
Options Exchange, the Chicago Mercantile Exchange or the Chicago Board of Trade,
(ii) trading of any securities of Redwood Trust or the Depositor shall have been
suspended on any exchange or in any over-the-counter market, (iii) a material
disruption in securities settlement, payment or clearance services in the United
States shall have occurred, (iv) any moratorium on commercial banking activities
shall have been declared by Federal or New York State authorities or (v) there
shall have occurred any outbreak or escalation of hostilities, or any change in
financial markets or any calamity or crisis that, in your judgment, is material
and adverse and which, singly or together with any other event specified in this
clause (v), makes it, in your judgment, impracticable or inadvisable to proceed
with the offer, sale or delivery of the Underwritten Certificates on the terms
and in the manner contemplated in the Final Prospectus.



 
36

--------------------------------------------------------------------------------

 

8.           Representations and Indemnities to Survive.  The respective
agreements, representations, warranties, indemnities and other statements of the
Depositor, the Seller and Redwood Trust and their respective officers and of
each Underwriter set forth in or made pursuant to this Agreement will remain in
full force and effect, regardless of any investigation made by or on behalf of
any Underwriter or the Depositor, the Seller or Redwood Trust, and will survive
delivery of and payment for the Underwritten Certificates.  The provisions of
Sections 5(iv), 9, 11 and 12 hereof shall survive the termination or
cancellation of this Agreement.


9.           Reimbursement of Underwriter Expenses.  If for any reason, other
than default by any Underwriter in its obligation to purchase the Underwritten
Certificates or termination by any Underwriter pursuant to Section 7 hereof, the
Underwritten Certificates are not delivered as provided herein, the Depositor,
the Seller and Redwood Trust jointly and severally agree to reimburse each
Underwriter for all damages, losses and out-of-pocket expenses of such
Underwriter, including reasonable fees and disbursements of its counsel,
reasonably incurred by such Underwriter in making preparations for the purchase,
sale and delivery of the Underwritten Certificates, but the Depositor, the
Seller and Redwood Trust shall then be under no further liability to any
Underwriter with respect to the Underwritten Certificates, except as provided in
Sections 5(iv), 8, 11 or 12 hereof.



 
37

--------------------------------------------------------------------------------

 

10.           Certain Definitions.  For purposes of this Agreement, the
following terms shall have the respective meanings set forth below:


Custom Loan Information:  Such information regarding the Mortgage Loans as is
disseminated by any Underwriter to a potential investor, exclusive of any Seller
Mortgage Loan Information (in the form provided by the Depositor) and
information included in the Preliminary Term Sheet.


Contract of Sale:  A valid contract, whether oral or written, by which a third
party becomes committed to purchase any Underwritten Certificates from any
Underwriter and such Underwriter becomes committed to sell such Underwritten
Certificates to such third party; provided that “Contract of Sale” excludes any
action by such third party and such Underwriter prior to such commitments.


Derived Information:  Such information regarding the Underwritten Certificates
as is disseminated by any Underwriter to a potential investor, which information
is prepared on the basis of or derived from Seller Mortgage Loan Information
(e.g., tables and/or charts displaying with respect to any Class or Classes of
Underwritten Certificates, any of the following:  yield, average life, duration,
expected maturity, interest rate sensitivity, loss sensitivity), but does not
include (i) Issuer Information, (ii) information contained in the Registration
Statement, any Prospectus or any amendment or supplement to any of them, taking
into account information incorporated therein by reference or (iii) Seller
Mortgage Loan Information.



 
38

--------------------------------------------------------------------------------

 

Free Writing Prospectus:  The Preliminary Term Sheet and any Custom Loan
Information, Derived Information or other information relating to the
Underwritten Certificates disseminated by the Depositor (with the prior consent
of the Underwriters pursuant to Section 4) or by any Underwriter (with the prior
consent of the Depositor pursuant to Section 4), that constitutes a “free
writing prospectus” within the meaning of Rule 405 under the Securities Act.


Issuer Information:  Such information as defined in Rule 433(h) under the
Securities Act and information that is based on or derived from such
information, but excluding Derived Information or Custom Loan Information.


Preliminary Term Sheet:  The preliminary term sheet dated February 15, 2011.


Seller Mortgage Loan Information:  Information relating to the Mortgage Loans
furnished by or on behalf of the Depositor or the Seller to the Underwriters.


Spread:  The excess, if any, of (i) the purchase prices paid by investors to an
Underwriter for the Underwritten Certificates over (ii) the purchase price paid
by such Underwriter to the Depositor for the Underwritten Certificates purchased
by such Underwriter.


Underwriter Free Writing Prospectus:  Any Free Writing Prospectus that was
prepared by or on behalf of an Underwriter.


Underwriter Information:  The only written information furnished by or on behalf
of an Underwriter to the Depositor specifically for use in connection with the
preparation of the Registration Statement, any Prospectus or any Free Writing
Prospectus, such information being specified on Exhibit A attached hereto.



 
39

--------------------------------------------------------------------------------

 

11.           Indemnification.  (a)  The Depositor, the Seller and Redwood Trust
jointly and severally agree to indemnify and hold harmless each Underwriter and
each person who controls an Underwriter within the meaning of either the
Securities Act or the Exchange Act against any and all losses, claims, damages
or liabilities, joint or several, to which they may become subject under the
Securities Act, the Exchange Act, or other federal or state statutory law or
regulation, at common law or otherwise, insofar as such losses, claims, damages
or liabilities (or actions in respect thereof) arise out of or are based upon
(i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement or in any revision or amendment thereof
or supplement thereto, (ii) the omission or alleged omission to state therein a
material fact required to be stated in the Registration Statement or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, (iii) any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Prospectus (expressly
including any information relating to a servicer or an originator), taken
together with the Designated Static Pool Information, (iv) the omission or
alleged omission to state therein a material fact required to be stated in the
Preliminary Prospectus (expressly including any information relating to a
servicer or an originator), taken together with the Designated Static Pool
Information, or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading, (v) any untrue
statement or alleged untrue statement of a material fact contained in the Final
Prospectus (expressly including any information relating to a servicer or an
originator), taken together with the Designated Static Pool Information, or in
any revision or amendment thereof or supplement thereto, (vi) the omission or
alleged omission to state in the Final Prospectus (expressly including any
information relating to a servicer or an originator) or the Designated Static
Pool



 
40

--------------------------------------------------------------------------------

 





Information, or in any revision or amendment thereof or supplement thereto, a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading, (vii) any untrue statement or alleged untrue statement of a material
fact contained in a Free Writing Prospectus other than an Underwriter Free
Writing Prospectus, or (viii) the omission or alleged omission to state in a
Free Writing Prospectus other than an Underwriter Free Writing Prospectus a
material fact required to be stated in a Free Writing Prospectus or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading, and further agree to promptly reimburse each such
indemnified party for any legal or other expenses reasonably incurred by it or
him, as incurred, in connection with defending or preparing to defend against
any such loss, claim, damage, liability or action; provided, however, that none
of the Depositor, the Seller or Redwood Trust shall be liable to a particular
Underwriter or any person who controls such Underwriter to the extent that any
misstatement or alleged misstatement or omission or alleged omission (i) was
made in the Preliminary Prospectus, the Final Prospectus, any Free Writing
Prospectus, the Registration Statement or the Designated Static Pool
Information, as applicable, pursuant to Underwriter Information, Derived
Information or Custom Loan Information disseminated by such Underwriter (unless
such misstatement or alleged misstatement or omission or alleged omission
resulted from an error or material omission in the Seller Mortgage Loan
Information), (ii) was corrected (with such correction timely delivered to the
Underwriter) at least one business day prior to the written confirmation of the
applicable Contract of Sale and such Underwriter did not deliver, at or prior to
the written confirmation of such sale, a copy of the Final Prospectus as then
revised, amended or supplemented, if the Depositor has previously furnished
copies thereof to the Underwriters in accordance with the terms of this
Agreement, (iii)



 
41

--------------------------------------------------------------------------------

 





was made in any Free Writing Prospectus or the Registration Statement and was
corrected in the Preliminary Prospectus but the applicable Underwriter did not
deliver, prior to entering into the applicable Contract of Sale, a copy of the
Preliminary Prospectus to the applicable purchaser, if the Depositor has
previously furnished copies thereof to the Underwriters in accordance with the
terms of this Agreement or (iv) is attributable to a breach or an alleged breach
of a representation and warranty made by such Underwriter or an affiliate of
such Underwriter to the Depositor or an affiliate of the Depositor.  This
agreement as to indemnity will be in addition to any liability that the
Depositor, the Seller or Redwood Trust may otherwise have.


(b)           Each Underwriter severally agrees to indemnify and hold harmless
the Depositor, Redwood Trust and the Seller, the officers of the Depositor who
signed the Registration Statement or any amendment thereof, the directors of the
Depositor, and each person who controls the Depositor, Redwood Trust or the
Seller within the meaning of either the Securities Act or the Exchange Act, to
the same extent as the foregoing indemnities from the Depositor, the Seller and
Redwood Trust to each Underwriter; provided, however, that an Underwriter will
be liable in any such case only to the extent that such untrue statement or
alleged untrue statement or omission or alleged omission was made in reliance
upon and in conformity with Underwriter Information, Derived Information or
Custom Loan Information, as applicable, furnished by that particular Underwriter
to the Depositor or to a prospective investor, except to the extent that any
untrue statement or alleged untrue statement therein or omission therefrom
resulted (or is alleged to have resulted) directly from an error in the Seller
Mortgage Loan Information that was used in the preparation of either (x) any
Underwriter Information, Derived Information or Custom Loan Information (or
amendment or supplement thereof) or (y) any written or electronic materials
furnished to prospective investors on which the Underwriter Information (or
amendments or supplements) were based, and for any untrue statement or alleged
untrue statement of a material fact contained in any Underwriter Free Writing
Prospectus prepared by or on behalf of such Underwriter and the omission or
alleged omission to state in any Underwriter Free Writing Prospectus prepared by
or on behalf of such Underwriter a material fact required to be stated in a Free
Writing Prospectus or necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading.  This agreement as
to indemnity will be in addition to any liability that any Underwriter may
otherwise have.



 
42

--------------------------------------------------------------------------------

 

(c)           Promptly after receipt of notice of the commencement of any action
by an indemnified party under this Section 11, such indemnified party shall, if
a claim in respect thereof is to be made against the indemnifying party under
this Section 11, notify the indemnifying party in writing of the commencement
thereof; provided, however, that the omission so to notify the indemnifying
party will not relieve the indemnifying party from any liability which it may
have to any indemnified party, unless the indemnifying party is materially
prejudiced by such failure to notify and in any event shall not relieve the
indemnifying party from any liability which it may have to any indemnified party
other than under this Section 11.  In case any such action is brought against
any indemnified party and it notifies the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein, and to
the extent that it may elect by written notice delivered to the indemnified
party, to assume the defense thereof; provided, however, that if the defendants
in any such action include both the indemnified party and the indemnifying party
and the indemnified party (including impleaded parties) and the indemnified
party or parties shall have reasonably concluded that there may be legal
defenses available to it or them and/or other indemnified parties that are
different from or additional to those available to the indemnifying party such
that joint 



 
43

--------------------------------------------------------------------------------

 
 
representation of the parties would create an ethical conflict of interest for
counsel, the indemnified party or parties shall have the right to elect to be
represented by separate counsel to assert such legal defenses and to otherwise
participate in the defense of such action on behalf of such indemnified party or
parties.  Upon receipt of notice from the indemnifying party to such indemnified
party of its election so to assume the defense of such action and consent by the
indemnified party to selection of counsel, which consent shall not be withheld
unreasonably, the indemnifying party will not be liable for any legal or other
expenses subsequently incurred by such indemnified party in connection with the
defense thereof, unless (i) the indemnified party shall have employed separate
counsel in connection with the assertion of legal defenses in accordance with
the proviso to the next preceding sentence (it being understood, however, that
the indemnifying party shall not be liable for the expenses of more than one
separate counsel (in addition to local counsel) for each of the Underwriters in
the case of paragraph (a) of this Section 11, representing the related
indemnified parties under such paragraph (a) who are parties to such action),
(ii) the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action or (iii) the indemnifying party has
authorized the employment of counsel for the indemnified party at the expense of
the indemnifying party; and except that, if clause (i) or (iii) is applicable,
such liability shall only be in respect of the counsel referred to in such
clause (i) or (iii).  The indemnifying party shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party from and against
any loss or liability by reason of such settlement or judgment.  No indemnifying
party shall, without the consent of the indemnified party, effect any settlement
of



 
44

--------------------------------------------------------------------------------

 
 
any pending or threatened proceeding in respect of which any indemnified party
is or could have been a party and indemnity could have been sought hereunder by
such indemnified party, unless such settlement includes an unconditional release
of such indemnified party from all liability on claims that are the subject
matter of such proceeding.


12.           Contribution.  If the indemnification provided for in Section 11
is unavailable or insufficient to hold harmless an indemnified party under
Section 11, then (i) each indemnifying party shall contribute to the amount paid
or payable by such indemnified party as a result of the losses, claims, damages
or liabilities referred to in Section 11 above in such proportion as is
appropriate to reflect the relative benefits received by the Depositor, the
Seller and Redwood Trust on the one hand and the Underwriter on the other from
the offering of the Underwritten Certificates or (ii) if the allocation provided
by clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause (i)
above but also the relative fault of the Depositor, the Seller and Redwood Trust
on the one hand and the Underwriter on the other in connection with the
statements or omissions or alleged statements or alleged omissions which
resulted in such losses, claims, damages or liabilities as well as any other
relevant equitable considerations.  The relative benefits received by the
Depositor, the Seller and Redwood Trust on the one hand and the Underwriters on
the other shall be in such proportion so that the Underwriters are responsible
for an amount equal to the Spread, and the Depositor, the Seller and Redwood
Trust are responsible for the balance.  The relative fault shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omissions or alleged omission to state a
material fact relates to information supplied by the Depositor, the Seller or
Redwood Trust or by the Underwriters and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission.  The Depositor, the Seller, Redwood Trust and the
Underwriters agree that it would not be just and equitable if contribution were
determined by pro rata allocation or by any other method of allocation that does
not take account of the equitable considerations referred to above.  The amount
paid by an indemnified party as a result of the losses, claims, damages or
liabilities referred to in the first sentence of this Section 12 shall be deemed
to include any legal or other expenses reasonably incurred by such indemnified
party in connection with investigating or defending any action or claim which is
the subject of this Section 12.  An Underwriter shall not be required to
contribute any amount in excess of (x) the Spread of such Underwriter, over (y)
the amount of any damages which the applicable Underwriter has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission.  The obligation of any Underwriter to contribute under this
Section 12 is several in proportion to the portion of the Spread applicable to
it.  No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation.



 
45

--------------------------------------------------------------------------------

 

13.           Successors.  This Agreement will inure to the benefit of and be
binding upon the parties hereto and their respective successors and assigns, and
no other person will have any right or obligation hereunder.


14.           Applicable Law.  This Agreement will be governed by, and construed
in accordance with, the laws of the State of New York applicable to agreements
made and to be performed therein, without reference to its conflict of law
provisions (other than Section 5-1401 of the General Obligations Law), and the
obligations, rights and remedies of the parties hereunder shall be determined in
accordance with such laws.



 
46

--------------------------------------------------------------------------------

 

15.           No Advisory or Fiduciary Responsibility.  The Depositor
acknowledges and agrees that: (i) the purchase and sale of the Underwritten
Certificates pursuant to this Agreement, including the determination of the
public offering price of the Underwritten Certificates and any related discounts
and commissions, is an arm’s-length commercial transaction between the
Depositor, on the one hand, and the several Underwriters, on the other hand, and
the Depositor is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated by this
Agreement; (ii) in connection with each transaction contemplated hereby and the
process leading to such transaction each Underwriter is and has been acting
solely as a principal and is not the financial advisor, agent or fiduciary of
the Depositor or its affiliates, stockholders, creditors or employees or any
other party; (iii) no Underwriter has assumed or will assume an advisory, agency
or fiduciary responsibility in favor of the Depositor with respect to any of the
transactions contemplated hereby or the process leading thereto (irrespective of
whether such Underwriter has advised or is currently advising the Depositor on
other matters) or any other obligation to the Depositor except the obligations
expressly set forth in this Agreement; (iv) the several Underwriters and their
respective affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Depositor and that the several
Underwriters have no obligation to disclose any of such interests by virtue of
any advisory, agency or fiduciary relationship; and (v) the Underwriters have
not provided any legal, accounting, regulatory or tax advice with respect to the
offering contemplated hereby and the Depositor has consulted its own legal,
accounting, regulatory and tax advisors to the extent it deemed appropriate.


This Agreement supersedes all prior agreements and understandings (whether
written or oral) between the Depositor and the several Underwriters, or any of
them, with respect to the subject matter hereof.  The Depositor hereby waives
and releases, to the fullest extent permitted by law, any claims that the
Depositor may have against the several Underwriters with respect to any breach
or alleged breach of agency or fiduciary duty.



 
47

--------------------------------------------------------------------------------

 

The Depositor acknowledges and agrees that the Underwriters are acting solely in
the capacity of an arm's length contractual counterparty to the Depositor with
respect to the offering of Underwritten Certificates contemplated hereby
(including in connection with determining the terms of the offering) and not as
a financial advisor or a fiduciary to, or an agent of, the Depositor or any
other person.  In addition, no Underwriter is advising the Depositor or any
other person as to any legal, tax, investment, accounting or regulatory matters
in any jurisdiction.  The Depositor shall consult with its own advisors
concerning such matters, and the Underwriters shall have no responsibility or
liability to the Depositor with respect thereto.  Any review by the Underwriters
of the Depositor, the transactions contemplated hereby or other matters relating
to such transactions will be performed solely for the benefit of the
Underwriters and shall not be on behalf of the Depositor


16.           Miscellaneous.  Time shall be of the essence of this
Agreement.  This Agreement, together with any contemporaneous written agreements
and any prior written agreements (to the extent not superseded by this
Agreement) that relate to the offering of the Underwritten Certificates,
represents the entire agreement between Depositor, the Seller and Redwood Trust,
on the one hand, and the Underwriters, on the other, with respect to the
preparation of the Preliminary Prospectus, the Final Prospectus and any Free
Writing Prospectus, the conduct of the offering and the purchase and sale of the
Underwritten Certificates.  Neither this Agreement nor any term hereof may be
changed, waived, discharged or terminated except by a writing signed by the
party against whom enforcement of such change, waiver, discharge or termination
is sought.  This Agreement may be signed in any number of counterparts, each of
which shall be deemed an original, which taken together shall constitute one and
the same instrument.



 
48

--------------------------------------------------------------------------------

 

17.           Notices.  All communications hereunder shall be in writing and
effective only on receipt and, if sent to an Underwriter, shall be delivered to
the address specified on the signature page hereof.  If such notice is sent to
the Depositor, the Seller or Redwood Trust, it shall be delivered to One
Belvedere Place, Suite 330, Mill Valley, California 94941, attention of John
Isbrandtsen.


* * *
 

 
49

--------------------------------------------------------------------------------

 

If the foregoing is in accordance with your understanding of our agreement
please sign and return to the undersigned a counterpart hereof, whereupon this
Agreement and your acceptance shall represent a binding agreement by and among
the Depositor, the Seller, Redwood Trust and each Underwriter relating to the
Underwritten Certificates.


Very truly yours,
 
REDWOOD RESIDENTIAL ACQUISITION CORPORATION,
as Seller



By:  /s/ John Isbrandtsen      
Name:  John Isbrandtsen
Title:    Authorized Signatory





SEQUOIA RESIDENTIAL FUNDING, INC.,
as Depositor


By:  /s/ John Isbrandtsen      
Name:  John Isbrandtsen
Title:    Authorized Signatory
 
REDWOOD TRUST, INC.



By:  /s/ John Isbrandtsen      
Name:  John Isbrandtsen
Title:    Authorized Signatory

 
 

--------------------------------------------------------------------------------

 


The foregoing Agreement
is hereby confirmed and accepted by:

 
CREDIT SUISSE SECURITIES (USA) LLC

   
By:
/s/ Kevin Steele 
     Name:
Kevin Steele 
     Title:
Director 
     Address:
Credit Suisse Securities (USA) LLC
 
11 Madison Avenue
 
New York, New York 10010
   
J.P. MORGAN SECURITIES LLC
 
By:
/s/ Matthew E. Wong
     Name:
Matthew E. Wong 
     Title:
Executive Director 
     Address:
J.P. Morgan Securities LLC
 
383 Madison Avenue, 31st Floor
 
New York, New York 10179
       
JEFFERIES & COMPANY, INC.
 
By:
/s/ Adam Smith 
     Name:
Adam Smith 
     Title:
Managing Director 
     Address:
Jefferies & Company, Inc.
 
1 Station Place, 3 North
 
Stamford, Connecticut  06902
   



 
 

--------------------------------------------------------------------------------

 


Schedule 1 – Schedule of Underwritten Certificates
 
 
 
 
 
Class
   
Original
Class
Principal or Notional
Amount
   
Initial Class Interest Rate(1)
   
Purchase
Price
Percentage of the Underwriters(2)(3)(4)
   
Original Amount to be purchased by Credit Suisse Securities (USA) LLC
   
Original Amount to be purchased by J.P. Morgan Securities LLC
   
Original Amount to be purchased by Jefferies & Company, Inc.
  A-1     $ 273,280,000       4.125 %     99.700 %   $ 218,624,000     $
27,328,000     $ 27,328,000   B-1     $ 7,385,000       4.780 %     92.250 %   $
7,385,000     $ 0     $ 0  



__________
(1)
The Underwritten Certificates will accrue interest at the related interest rate
described in the Final Prospectus.

(2)
The total underwriting fees/discounts payable to Credit Suisse Securities (USA)
LLC shall be $701,663.

(3)
The total underwriting fees/discounts payable to J.P. Morgan Securities LLC
shall be $68,320.

(4)
The total underwriting fees/discounts payable to Jefferies & Company, Inc. shall
be $68,320.


 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT A


The following constitutes Underwriter Information for purposes of Section 10 of
this Agreement:


The information set forth in the Preliminary Prospectus Supplement and the
Prospectus Supplement (i) in the first and second sentences of the paragraph
immediately preceding the penultimate paragraph on the cover page thereof and
(ii) in the first, third and fifth paragraphs under the caption “Method of
Distribution” therein.




 
 
 
 

--------------------------------------------------------------------------------

 

